Opinion of the Court by
Judge Carroll
Affirming.
This ease may be disposed of in a few words. In 1894 Cox and his wife conveyed to D. B. Good a lot in Lexington “in consideration of an exchange of property this day made, and the further consideration that D. B. Good and Margaret A. Good, party of the second part, binds themselves to pay off two thousand dollars of a mortgage of twenty-five hundred dollars held against the property.” The conveyance was made directly to D. B. Good, and the only mention of or reference directly or indirectly to Margaret A. Good is in the clause quoted.
The only question is, did Margaret A. Good, by virtue of this mention of her name, take any interest in the property of any kind or character? It is very evident that she did not, and as the lower court so ruled, the judgment is affirmed.